BOND, Circuit Judge
(charging jury). If the juiy find from the evidence that the title of the plaintiffs to the property insured was derived from the testator, Josiah T. Mur-phrey, who by his last will and testament devised the same to his son, B. F. Murphrey, to be held in trust solely for the use and benefit of Mary O. Murphrey, wife of said B. F. Mur-phrey, and her children by him. and, in case she should die without such children, then in trust for the rest of his children and their representatives at the time of such death, and shall further find that the plaintiffs, by their agent, represented in their application for said insurance that their title to the property' insured was absolute, then the plaintiffs are not entitled to recover in this action; and if the jury find from the evidence that the said application for insurance was signed by the agent of the plaintiffs, though the same may be in the handwriting of the agent of the insurance company’s agent, they are bound by it unless they can show that the answers to the questions therein are not their answers or those of their agent, and that he did not assent thereto. And the measure of damages is the value of the goods destroyed at the time of the fire, not exceeding the sum insured by the policy.
Verdict for plaintiffs of $1.500, with interest. On motion of defendant a new trial was granted, after which the case was compromised by-payment of $800 and costs by defendant.